            Case 2:18-cv-00809-SMD Document 28 Filed 08/26/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

KIMBERLY FASKING, et. al.,                 )
                                           )
             Plaintiffs,                   )
                                           )
            v.                             )     Civil Action No. 2:18-cv-809-SMD
                                           )
JOHN H. MERRILL, Alabama                   )
Sec. of State, in his official capacity,   )
                                           )
             Defendant.                    )

                           MEMORANDUM OPINION & ORDER

       I.        INTRODUCTION

       Three individuals who allege that Alabama Secretary of State John Merrill blocked

them from his @JohnHMerrill twitter account bring this First Amendment action for

declaratory and injunctive relief. Rather than filing an answer, Secretary Merrill responded

to plaintiffs’ complaint with a threshold motion for summary judgment. (Doc. 12). The

sparse summary-judgment record submitted by Secretary Merrill is insufficient to support

his motion, and it is due to be denied on that procedural ground. Defendant may renew his

motion when the record is more fully developed.

       II.       STANDARD OF REVIEW

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party moving
         Case 2:18-cv-00809-SMD Document 28 Filed 08/26/19 Page 2 of 4



for summary judgment “always bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits,

if any,’ which it believes demonstrates the absence of a genuine issue of material fact.” Id.

at 323. The movant can meet this burden by identifying record material showing that the

material facts are not in dispute, or by showing that the nonmoving party lacks evidence

establishing an essential element of their case. Id. at 322-23.

       Rule 56 provides that “[a] party asserting that a fact cannot be . . . genuinely

disputed must support the assertion by[] citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials[.]” Fed. R. Civ. P. 56(c)(1)(A).

When ruling on a motion for summary judgment “[t]he court need consider only the cited

materials[.]” Fed. R. Civ. P. 56(c)(3).

       III.   DISCUSSION

       Secretary Merrill responded to plaintiffs’ complaint by filing a summary judgment

motion before the commencement of discovery or even Rule 26 initial disclosures. (Doc.

12). While this is procedurally proper and Rule 56 allows a party to file a motion for

summary judgment “at any time until 30 days after the close of all discovery,” filing a pre-

discovery summary judgment motion does not relieve the moving party of supporting the

motion with evidentiary material. Fed. R. Civ. P. 56(b). Secretary Merrill’s initial motion,

(Doc. 12), was filed without any supporting evidentiary material and contains no citations

                                              2
         Case 2:18-cv-00809-SMD Document 28 Filed 08/26/19 Page 3 of 4



to any factual record. When plaintiffs identified this deficiency, (Doc. 16) at 2, 4-5, 30-31,

Secretary Merrill filed a brief, conclusory affidavit stating essentially that the Twitter

account at issue is his personal account. (Doc. 23-1). This affidavit does not cure the

complete lack of a summary judgment record supporting defendant’s motion.

       For example, defendant argues that “[t]he blocking of the Individual Plaintiffs,

which resulted from their tweets – which the Defendant deemed to be disruptive or personal

attacks – were viewpoint neutral[.]” (Doc. 12) at 18. Plaintiffs “disagree about the

circumstances surrounding the blocking” and “strongly take issue with Merrill’s assertion

that they were being disruptive and making personal attacks as Defendant’s motion

suggests.” (Doc. 16) at 30. Yet Secretary Merrill has provided the court with no factual

material supporting his position although the tweets at issue are presumably readily

available.

       Plaintiffs point out that defendant’s papers closely track those filed on behalf of the

President in Knight v. Trump, No. 17-cv-5205-NRB (S.D.N.Y.). (Doc. 23) at 31, Exs.

A&B. However, in that case the parties had agreed to a joint stipulation of facts, and the

summary judgment papers contain extensive citations to this undisputed factual record. Id.

There is no such record here, and the court declines to address the merits of Defendant’s

motion when there is no record support for even the most basic factual propositions

asserted. See, Fed. R. Civ. P. 56(c)(3).

       Plaintiffs state that they are willing to meet with Defendant in order to work out

stipulated facts as was done in Knight, or to narrowly tailor discovery to address the issues

before the court. (Doc. 16) at 31. This strikes the court as eminently reasonable, and the

                                              3
        Case 2:18-cv-00809-SMD Document 28 Filed 08/26/19 Page 4 of 4



parties may wish to proceed with cross-motions for summary judgment on a stipulated

factual record as was done in Knight. By separate Order the Court will set a status

conference where the parties are to report on whether they intend to proceed on stipulated

facts or move into discovery and to provide a proposed case management schedule.

      For the foregoing reasons, it is hereby

      ORDERED that Defendant John H. Merrill’s Motion for Summary Judgment (Doc.

12) is DENIED.

      Done this 26th day of August, 2019.


                                         /s/ Stephen M. Doyle
                                         UNITED STATES MAGISTRATE JUDGE




                                            4
